DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nazarian (U.S. Pub. No. 20100243656) in view of Anderson (U.S. Pub. No. 20160145007).
Regarding Claim 1, Nazarian discloses a bucket liner for mixing construction materials, comprising: a self-standing liner 100 (Figure 1) and sized to be placed into a bucket (Figure 1), the liner having a surrounding sidewall (figure 3) and a bottom wall 106 (Figure 4) closing the sidewall; and a portion of the liner extending above the height of the bucket connected or formed at an end of the liner opposite the bottom wall (figure 11).  Nazarian does not disclose being composed of rubber.  However, Anderson teaches being composed of silicone rubber (paragraph 11). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nazarian to include silicone rubber, as taught by Anderson, in order to allow for easy clean up and reusability.
Regarding Claim 2, Nazarian discloses graduation marks on the sidewall indicating increments of volume for accurately adding mixing ingredients 105 (figure 3).
Regarding Claim 3, Nazarian discloses a dry mix legend indicating volumes of mixing ingredients to be added into the liner 105 (figure 3).
Regarding Claim 4, Nazarian discloses a reinforced handle 104 (figure 3).
Regarding Claim 7, Nazarian discloses the bottom wall comprises a flat wall (Figure 4).
Regarding Claim 9, Anderson teaches the liner is composed of silicone (paragraph 11).
Claims 5, 11-14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nazarian (U.S. Pub. No. 20100243656) in view of Anderson (U.S. Pub. No. 20160145007) and Kosmyna et al. (U.S. Patent No. 7263893).
Regarding Claim 5, Nazarian and Anderson teach all the limitations substantially as claimed except for a funnel portion connected to the end of the liner opposite the bottom wall.  However, Kosmyna et al. teaches a funnel portion 55 (Figure 4).  Therefore, it would have been obvious for one of ordinary skill in the art to modify Nazarian and Anderson to include a funnel portion, as taught by Kosmyna et al, in order to allow for easy pouring into the container.
Regarding Claim 11, Nazarian discloses a bucket liner for mixing construction materials, comprising: a self-standing liner 100 (Figure 3) and sized to be placed into a bucket (Figure 1), the liner having a surrounding sidewall (Figure 3) and a bottom wall 106 (figure 4) closing the sidewall.  Nazarian does not disclose a funnel portion extending above the height of the bucket connected at an end of the liner opposite the 
Regarding Claim 12, Nazarian discloses graduation marks on the sidewall indicating increments of volume for accurately adding mixing ingredients 105 (Figure 3).
Regarding Claim 13, Nazarian discloses a dry mix legend indicating volumes of mixing ingredients to be added into the liner 105 (figure 3).
Regarding Claim 14, Nazarian discloses a reinforced handle 104 (figure 3).
Regarding Claim 17, Nazarian discloses the bottom wall comprises a flat wall (figure 4).
Regarding Claim 19, Anderson teaches the liner is composed of silicone (paragraph 11).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the .
Allowable Subject Matter
Claims 6, 8, 15, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 9, 11-14, 17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        



/JAMES N SMALLEY/Examiner, Art Unit 3733